Citation Nr: 0506945	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased initial (compensable) evaluation 
for exertional rhabdomyolysis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from September 1989 to August 
2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran indicated in his September 2002 substantive 
appeal that he desired a Board Hearing.  A January 2004 Board 
letter informed the veteran that his hearing was schedule for 
February 25, 2004.  The veteran failed to appear for his 
hearing.  The veteran again requested a Board Hearing after 
the remand of his case, and an October 2004 Board letter 
informed him that his hearing was schedule for January 26, 
2005.  The veteran also failed to appear for that hearing.  
This case was thereafter processed as though the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.702 (2004).

In March 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional comment on 
behalf of the veteran in January 2005.


FINDING OF FACT

The veteran's exertional rhabdomyolysis currently manifests 
no active symptomatology in the muscles or joints of the 
extremities.


CONCLUSION OF LAW

The requirements for an initial compensable rating for 
exertional rhabdomyolysis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.71a, Diagnostic Codes (DCs) 5999-5021 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA also requires VA 
to assist the claimant with obtaining the evidence necessary 
to substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.

In a letter dated in November 2001 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would obtain any private 
treatment records he identified as related to this claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
The letter also informed the veteran to send information 
which described any other evidence or the evidence itself, 
which the Board construes as reasonably informing him to 
submit any evidence in his possession.  The veteran did not 
respond to the letter.

During the remand of the case, the veteran was again provided 
a VCAA notice in a March 2004 letter, which specifically 
addressed a claim for an increased rating.  The March 2004 
letter informed the veteran of the evidence needed to show 
entitlement to an increased rating.  It also informed the 
veteran of the evidence already of record in the case file, 
that if he had any evidence in his possession to send it to 
the RO, and that the RO would obtain any other evidence he 
desired obtained, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4138 and 4142 to describe 
the evidence and to authorize VA to obtain it on his behalf.  
The March 2004 letter also informed the veteran that another 
examination was being arranged.  In responses dated in April 
2004 and August 2004, the veteran informed the RO that he had 
no further evidence to submit.

The Board finds that the letter and the March 2004 letter 
meet the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)(3)); 38 C.F.R. 
§ 3.159(b)(1) (2004); Opinion Of The General Counsel 1-2004 
(February 24, 2004); Pelegrini v. Principi, 18 Vet. App. at 
120-21; Huston v. Principi, 17 Vet. App. 195 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and arranged for appropriate 
examinations.  Neither the veteran nor his representative has 
asserted that there is further evidence to be obtained or 
that there was a request for assistance which has not been 
acted upon.  All records obtained or generated have been 
associated with the claim file.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  The Board finds that the RO has 
complied with the duty to assist.  38 C.F.R. § 3.159(c).



Factual background.

The veteran filed his claim in September 2001.  The January 
2002 rating decision granted service connection with a 
noncompensable evaluation.

The SMRs show that the veteran was reported in June 2000 to 
have lost consciousness and required resuscitation measures 
while participating in a squad exercise.  He was hospitalized 
for several days for this incident, during which time his 
symptoms were ultimately attributed to exertional 
rhabdomyolysis and heat exhaustion.  Laboratory studies on 
admission showed that his creatine kinase (CK) level was 
initially 2759 (with an identified upper reference range for 
normal of 374), but that his CK level dropped to 810 two days 
later, and to 382 four days after admission.  The veteran 
reported to his treating physicians that he had experienced a 
heat injury during basic training, as well as heat stroke on 
another occasion. Following his discharge from 
hospitalization, the veteran was placed on a profile 
prohibiting participation in vigorous activity for longer 
than 15 minutes.  The SMRs show that he experienced no 
further recurrences prior to discharge.  The veteran was 
discharged from service on account of exertional 
rhabdomyolysis, which was described as manifested by heat 
exhaustion.  The disability was considered asymptomatic at 
discharge without permanent disability aside from a 
propensity to have recurrent episodes.

The veteran was afforded a VA examination in December 2001, 
at which time the examiner noted that the veteran was treated 
in June 1997 and July 1997 for what was initially thought to 
be heat exhaustion, with fatigue and lightheadedness as well 
as some altered consciousness; his symptoms were reportedly 
treated with rehydration.  The examiner noted that the 
veteran was diagnosed in June 2000 with exertional 
rhabdomyolysis.  Physical examination of the veteran in 
December 2001 showed that he was well-nourished and well-
developed.  His blood pressure was 121/78 and his pulse was 
76.  He exhibited 5/5 motor strength throughout the upper and 
lower extremities.  Tenderness in the lumbar region was 
present, as was pain with inversion and eversion of the 
ankles.  Blood chemistry testing revealed that the veteran's 
creatine phosphokinase level was 286 (with an identified 
reference range for normal of 35 to 232).  The examiner 
concluded that the veteran had exertional rhabdomyolysis.

At a December 2002 conference with a VA Decision Review 
Officer (DRO), the veteran reported experiencing muscle 
weakness with any type of exertion.  He indicated that while 
he had not recently experienced a recurrence of any symptoms, 
he tended to avoid strenuous activity.  The veteran explained 
that he exhibited full strength at his December 2001 VA 
examination because the examination was conducted after an 
extended period of his having rested in a waiting room.  The 
veteran and his representative informed the DRO that he was 
scheduled for an examination by a private provider who could 
test for any active residuals.  The DRO agreed to delay 
action until the veteran provided a report from the provider.

The March 2003 report from C.W.B., M.D., indicated that he 
had treated the veteran prior the veteran's discharge from 
service, and noted that the veteran reported experiencing 
three episodes of rhabdomyolysis in service, with 
accompanying acute renal failure. Dr. B recorded the 
veteran's assertion that he was only able to perform tasks 
requiring minimal exertion due to rhabdomyolysis, and that 
while he was not currently experiencing any problems, he took 
efforts to ensure that he did not perform any actions which 
would provoke a return of his symptoms. Physical examination 
of the veteran was silent for any identified abnormalities, 
including with respect to the veteran's muscles and joints, 
although Dr. B did not report the results of any muscle 
strength testing.  Dr. B diagnosed rhabdomyolysis by history 
and indicated that blood chemistry testing revealed that 
while the veteran's basic metabolic panel was within normal 
limits, with normal renal function, the veteran's CK was 
elevated and his serum haptoglobin was decreased. Dr. B 
concluded that the veteran's elevated CK and decreased 
haptoglobin levels suggested the presence of chronic low-
grade rhabdomyolysis, and he opined that anything but minimal 
physical exertion would aggravate the veteran's condition, 
causing greater rhabdomyolysis with the possibility of renal 
failure.  Dr. B lastly concluded that the veteran was not 
able to engage in any occupation involving exertion or trauma 
to his muscles.

Pursuant to the Board Remand, the veteran was afforded 
another VA examination.  The March 2004 VA examination report 
reflects the veteran's history as noted above, and that the 
veteran reported that he had followed medical advice to avoid 
any strenuous exertion, which had resulted in no related 
symptoms.  The veteran also reported that he avoided 
competitive sports and jogging, and that he was employed as a 
truck driver.  His job did not entail loading or unloading 
freight, or other physical exertion.  He reported that he 
walks without limits and without symptoms and engaged in 
other non-strenuous activities without any symptomatology.  
The examiner noted that the veteran in fact denied any 
symptoms of his condition, even during the acute episodes, 
except for his loss of consciousness.  The examiner observed 
the veteran to have normal muscle strength in all of his 
major muscle groups in the extremities, and he demonstrated 
full range of motion (ROM) of the major joints of the upper 
and lower extremities.  The examiner observed no impairment 
of motion.  The veteran's shoulders demonstrated 180 degrees 
of abduction and forward flexion, with 90 degrees each of 
internal and external rotation.  The elbows demonstrated 145 
degrees of flexion from 0 with pronation of 80 and supination 
of 85 degrees on each side.  The hands and wrists were 
normal, and the knees demonstrated full ROM of 0 to 140 
degrees.  There was no pain noted in any of the motions, and 
there was no crepitus or other observable abnormalities 
during the examination.  The examiner noted all joints to be 
stable, and there was no tenderness or other observable 
abnormalities in any of the major muscle groups of the lower 
extremities.  The examiner noted no abnormalities in the 
laboratory tests results ordered.  The examiner rendered a 
diagnosis of normal examination of all muscles and joints of 
the extremities, but with documented past diagnosis of 
exertional rhabdomyolysis and documented past diagnosis of 
heat exhaustion and heat stroke.  The examiner assessed the 
veteran as fully employable and opined that the veteran is 
very employable in normal physical labor activities.  The 
examiner observed that the veteran would not be a good 
candidate for professional athlete.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the veteran's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson, 12 Vet. App. at 126.

In light of the absence of active symptomatology, the January 
2002 rating decision evaluated the veteran analogously under 
Diagnostic Code (DC) 5021, myositis.  See 38 C.F.R. § 4.20.  
Parenthetically, the Board notes that myositis is an 
inflammation of a muscle.  Steadman's Medical Dictionary, p. 
1176, 27th Edition (2000).  The Board finds no inconsistency 
between this analogous rating and the evidence of record.  
Myositis is rated on the basis of limitation of motion of the 
affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, DC 5021.

The veteran asserted in his notice of disagreement that he 
believed his disorder merited a compensable rating because it 
was the reason for which he was discharged from active 
service.  The Board finds, however, that the medical evidence 
of record shows that the veteran is not manifesting any 
active symptomatology for which a compensable evaluation 
might be assigned.  38 C.F.R. §§ 4.3, 4.7.  There is no 
evidence that he currently manifests any functional 
impairment in his body's ability to function under the 
ordinary conditions of daily life, 38 C.F.R. § 4.10, or any 
functional loss of his muscles or joints.  See 38 C.F.R. 
§§ 4.40, 4.56(c).  The fact that the veteran must avoid 
strenuous activity to prevent over-exertion does not change 
this state of affairs.  The March 2004 examination reflects 
that he is fully employed.  Thus, there is no medical 
evidence to show the veteran's exertional rhabdomyolysis to 
more nearly approximate a compensable evaluation. 38 C.F.R. 
§ 4.7. 


ORDER

Entitlement to an initial compensable evaluation for 
exertional rhabdomyolysis is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


